UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8174


LARRY ARNOLD YOUNG,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-01276-AJT-TCB)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry    Arnold     Young     seeks       to     appeal    the     district

court’s     order    directing     Young       to   provide      evidence       that   he

exhausted his administrative remedies and to pay the filing fee

or   his   28    U.S.C.   § 2241   (2006)       petition      would     be    dismissed.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                            The order

Young seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.                  Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the   court    and   argument       would    not    aid     the    decisional

process.

                                                                               DISMISSED




                                           2